Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

Examiner’s Note
1. 	Applicant’s provisional application 62/444,029 does not have support for the claimed limitation and Fig.5 of the non-provisional Application. For the above reasons Applicant is not getting priority for the provisional application 62/444,029.     

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-7, 9, 11-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication 2018/0234524 (Provisional application 62/457,783) to Cheng et al. (hereinafter Cheng) in view of U.S Publication 2016/0381491 to Watfa et al. (hereinafter Watfa)

 	As to claims 1 and 11, Cheng discloses a method implemented in a first wireless transmit receive unit (WTRU), the method comprising: 
 	receiving, from a network entity, configuration information for communication associated with a radio link interface between the first WITRU and a second WTRU, the configuration information indicating a bit rate at which the first WTRU is allowed to communicate with the second WTRU via the radio link interface and a priority associated with the radio link interface (Cheng; Provisional application [0023]; [0067] discloses a UE 115 (i.e relay UE) receiving information that indicates QoS parameters associated with a radio link (i.e PC5) or bearer between remote UE and relay UE. [0101]; [0111]; [0094] discloses QoS parameters are bearer priority level and bit rate);
 	Cheng discloses of communication between remote UE and relay UE. But Chen fails to disclose a relay UE receiving a request from a remote UE for a connection and determine whether accept the connection based on the bit rate and priority level. However, Watfa discloses
  		receiving, from the second WTRU, a request for a connection to the first WTRU via the radio link interface (Watfa; [0099]; discloses a relay UE receiving request from a remote UE that indicates the priority level of the bearer or interface);  
    	determining to reject the request for the connection from the second WTRU based on at least the bit rate and the priority indicated by the configuration information (Watfa; [0099]; discloses the relay UE determining that the priority level requested by the remote UE is not supported and  indicate that the session to be established may be supported with a lower priority level means requested priority level has been rejected. [0113]-[00114] discloses priority level is associated with bit rate) 
 	based on a determination to reject the request, sending a response to the second WTRU, wherein the response indicates that the request has been rejected (Watfa; [0099] discloses the relay UE sends a response message that indicate a cause code, for example, to indicate why a priority level, provided with the response message, has been altered means response message indicates requested priority level has been rejected ).                                                                                                                                                                                                  
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings so that relay UE can decide based on resource availability and thus use the limited resources in an effective way.

 	As to claims 2 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition Cheng-Watfa discloses wherein the determining of whether to accept the request from the second WTRU comprises comparing the priority indicated by the configuration information with respective priorities associated with one or more other connections between the first WTRU and one or more other WTRUs (Cheng; Provisional application; [0064] discloses the relay UE may support relay links with multiple remote UEs and [0065] discloses each bearer have an an associated QoS parameter).

 	As to claims 3 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition Cheng-Watfa discloses further comprising receiving an authorization message from the network entity, wherein the authorization message indicates that the first WTRU is to act as a relay WTRU (Cheng; [0076]; [0090])

 	As to claims 4 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Cheng-Watfa discloses wherein the configuration information is included in the authorization message (Cheng; [0076]; [0090]).

	As to claims 5 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition Cheng-Watfa discloses wherein the determining of whether to accept the request from the second WTRU is based further on at least one of a QoS Class Identifier (QCI) or a 5G QoS indicator (SQT) associated with the radio link interface (Cheng; Provisional application; [0066] discloses QoS information for the associated bearer is QCI. Here Cheng is applied for the 1st alternative).

	As to claims 6 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition Cheng-Watfa discloses wherein, based on the determination to reject the request from the second WTRU, the response sent to the second WTRU indicates a reason for the rejection (Watfa; [0099]) 

	As to claims 7 and 17, the rejection of claim 6 as listed above is incorporated herein. In addition Cheng-Watfa discloses wherein the reason indicates that the request has been rejected because of congestion at the first WTRU (Watfa; [0108])).

	As to claims 9 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition Cheng-Watfa discloses further comprising, the steps of determining to accept the request for the communication from the second WTRU, and releasing another connection between the first WTRU and a third WTRU (Watfa; [0092]-[0093]; [0099]). 

 4.	Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S  Publication 2018/0234524 (Provisional application 62/457,783) to Cheng et al. (hereinafter Cheng) in view of U.S Publication 2016/0381491 to Watfa et al. (hereinafter Watfa) in view of U.S  Publication 2019/0394816 (Provisional application 62/463,653) to Kim et al. (hereinafter Kim)

	 	As to claims 10 and 20, Chaeng-Watfa discloses of communication between relay station, remote stations and network. Chaeng-Watfa fails to disclose relay station receiving request from the remote station and then sending the request to the network. However Kim discloses further comprising 
 	upon receiving the request from the second WTRU, sending an inquiry to the network entity regarding the request (Kim; Provisional application; Page 53; Fig. Steps 0-2 shows and discloses relay UE receiving request from the remote UE at step 0 and then sending the request to the base station at step 2)   
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings so that network can make a decision based on the requested service and thus provide a QoS.

5.	Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S  Publication 2018/0234524 (Provisional application 62/457,783) to Cheng et al. (hereinafter Cheng) in view of U.S Publication 2016/0381491 to Watfa et al. (hereinafter Watfa) in view of U.S  Publication 2015/0229970 to Ma et al. (hereinafter Ma)

	As to claims 21 and 22, Chaeng-Watfa discloses AMBR. Chaeng-Watfa fails to disclose rejecting the request includes the AMBR for non-GBR traffic. However, Ma discloses 
 	wherein the configuration information further indicating an aggregate maximum bit rate (AMBR) for non-guaranteed bit rate (GBR) traffic and wherein determining whether to reject the request includes the AMBR for non-GBR traffic (Ma; [0068]).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to decide based on the parameters and thus provide a QoS. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478